Citation Nr: 0817862	
Decision Date: 05/30/08    Archive Date: 06/09/08

DOCKET NO.  06-10 854A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesvile, 
Florida




THE ISSUE

Entitlement to payment or reimbursement for private medical 
services the veteran received at Flagler Hospital (FH) in St. 
Augustine, Florida, from June 3-4, 2005.  





ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel







INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1967 to June 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 decision of the 
Gainesville, Florida VA Medical Center (VAMC).  



FINDING OF FACT

It is not shown that the treatment the veteran received at FH 
was for a medical emergency or that VA facilities were not 
feasibly available to provide the treatment.  



CONCLUSION OF LAW

The criteria for payment or reimbursement of the cost of 
medical services the veteran received at FH on June 4, 2005 
have not been met.  38 U.S.C.A. §§ 1725, 1728 (West 2002); 38 
C.F.R. §§ 17.120, 17.1000-17.1002 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Although the veteran was not provided a VCAA notice letter 
conforming to the above criteria, the Board finds that he was 
not prejudiced by this omission.  There is no indication from 
the claims file that the record is less than complete in this 
case as it appears that all the pertinent records from the 
very limited emergency room treatment the veteran received at 
FH have been obtained.  Consequently, it does not appear that 
VCAA notice could have resulted in any further pertinent 
evidence being obtained.  Also, the October 2005 statement of 
the case did provide the veteran with notice of the 
applicable criteria for determining whether payment or 
reimbursement of medical expenses are warranted 
under 38 C.F.R. § 17.120 and explained the reason that his 
claim was denied.  Additionally, the veteran was provided 
sufficient opportunity through the appeal period to 
adequately state his contentions.  The Board does not find 
that a specific VCAA notice letter would have resulted in any 
additional pertinent evidence being produced.  Accordingly, 
the lack of such a letter did not prejudice the veteran as it 
did not affect the essential fairness of the adjudication.  
See Sanders v. Nicholson, 487 F. 3d 881 (Fed. Cir. 2007).   
  




II. Factual Background

A June 3, 2005, night nursing assessment showed that the 
veteran was complaining of right sided pain, lower back pain 
and difficulty ambulating after being tasered by police.  A 
June 4, 2005, FH initial emergency department physician 
assessment also noted that the veteran had been tasered 
earlier in the day at 6 AM and that the veteran reported that 
he was also handcuffed by police.  The veteran was 
complaining of right flank pain.  There was no blood in the 
urine and the veteran denied any fall/trauma to the low back.  
Examination showed no pain in the lumbosacral spine and no 
bruises on the right flank.  The emergency room final 
diagnosis was flank/back pain status post taser.  The veteran 
was given 12 7.5 mg Lortab tablets and advised to follow up 
with VA medical staff.

In the July 2005 decision the VAMC denied the veteran's claim 
for reimbursement for the expenses from the FH emergency room 
visit, finding that the flank pain for which the veteran 
received treatment did not constitute a medical emergency.  

In his August 2005 Notice of Disagreement the veteran 
indicated that his left leg still hurt from where the police 
kicked him in June 2005.  He also noted that the handcuffs 
used by police hurt his left elbow due to being so tight.  
Further, he indicated that the tazer gun had put a hole on 
the right side of his rib cage that left a mark on his right 
back side and that he had personally removed both taser gun 
husks.  In a separate statement he indicated that he had no 
choice but to go to FH after the policeman kicked, pushed and 
tazered him at 6 AM because that night around 10 PM he 
started "hurting really bad."  If he had not gone to FH, he 
would have had to have waited until the next day to go to 
Gainesville to get medical help.   

In the October 2005 statement of the case (SOC), the VAMC 
again found that the care the veteran received at FH was non-
emergent.  The SOC also noted that the veteran had been 
determined to be totally and permanently disabled as a result 
of service connected conditions.    

On his November 2005 Form 9 the veteran indicated that he 
needed to receive private treatment for his flank/back pain 
as the nearest VA hospital, the Gainesville VAMC was 70 miles 
away.  He also indicated that the officers twisted the 
handcuffs on his wrist when they put them on resulting in 
wrist pain and twisting of his left elbow.  

III.  Law and Regulations

There is no evidence (and the veteran does not allege) that 
the services he received at FH were pre-authorized.  
Generally, in order to be entitled to payment or 
reimbursement of private medical expenses not previously 
authorized, a claimant must satisfy the conditions outlined 
by 38 U.S.C.A. § 1728 or 38 U.S.C.A. § 1725 and the 
implementing regulations.  

Under 38 U.S.C.A. § 1728, VA is required to  pay or reimburse 
veterans for medical expenses incurred in non-VA facilities 
where (1) such care or services were rendered in a medical 
emergency of such nature that delay would have been hazardous 
to life or health; (2) such care or services were rendered to 
a veteran for an adjudicated service- connected disability, 
for a non service-connected disability associated with and 
held to be aggravating a service-connected disability or for 
any disability of a veteran who has a total disability 
permanent in nature from a service-connected disability; and 
(3) Department or other Federal facilities were not feasibly 
available, and an attempt to use them beforehand would not 
have been reasonable, sound, wise, or practical or treatment 
had been or would have been refused.  See also 38 C.F.R. 
§ 17.120.  All three of these statutory requirements must be 
met before payment may be authorized.  See Hayes v. Brown, 6 
Vet. App. 66, 68 (1993).

To be eligible for payment or reimbursement for emergency 
services for nonservice-connected conditions in non-VA 
facilities under 38 U.S.C.A. § 1725 and the implementing 
regulations (38 C.F.R. §§ 17.1000-1008), the veteran must 
satisfy all of the following conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public.

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use such provider beforehand 
would not have been considered reasonable by a prudent 
layperson (as an example, these conditions would be met by 
evidence establishing that a veteran was brought to a 
hospital in an ambulance and the ambulance personnel 
determined that the nearest available appropriate level of 
care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely discharged or transferred 
to a VA or other Federal facility (the medical emergency 
lasts only until the time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 
38 U.S.C. Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h) (not applicable here). 

(i)  The veteran is not eligible for reimbursement under 38 
U.S.C. 1728 for the emergency treatment provided.  38 C.F.R. 
§ 17.1002.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

IV.  Analysis

First, considering the three criteria under 38 U.S.C.A. 
§ 1728, the record does not show that the care the veteran 
received at FH on June 4, 2005 was for a medical emergency of 
such nature that delay would have been hazardous to life or 
health.  Emergency room records show only that the veteran 
came in at night complaining of back and flank pain and that 
on examination he was found only to have pain in the right 
flank with no taser lodged in the site and no bruises.  Thus, 
he was simply given a prescription for Lortab (combination of 
acetaminophen and hydrocdone) and advised to follow-up with 
VA medical personnel.  There is no indication that waiting 
until he could go to a VA outpatient clinic would have been 
hazardous to life or health.  38 U.S.C.A. § 1728; 38 C.F.R. § 
17.120.   

Although, the lack of medical emergency is dispositive under 
38 U.S.C.A. § 1728 (See Hayes, 6 Vet. App. 66, 68 (1993), the 
Board also notes that it is not shown that the Gainesville 
VAMC was not available to provide the veteran with the very 
brief emergency room treatment he received at FH.  There is 
no indication from the record that the veteran could not have 
driven the 75 miles to the VAMC emergency room or had his 
wife drive him to the emergency room.  Also, there is no 
indication that the veteran called the VAMC to talk to an 
advice nurse or other medical personnel to see if he actually 
needed emergency room treatment.  Consequently, it is not 
shown that an attempt to use the Gainesville VAMC beforehand 
would not have been reasonable, sound, wise, or practical.  
38 U.S.C.A. § 1728; 38 C.F.R. 
§ 17.120.    

Although the criteria for payment or reimbursement under 
section 1728 are not met, the Board must still consider 
whether the veteran could receive payment or reimbursement 
under section 1725.  It is not shown, however, that the 
veteran's right flank condition was "of such a nature that a 
prudent layperson would have reasonably expected that delay 
in seeking immediate medical attention would have been 
hazardous to life or health."  38 C.F.R. § 17.1002 (b).  
Although the veteran was experiencing some level of flank 
pain, there is no indication from the record that it was 
severe and consequently, no indication that an individual 
with an average knowledge of health and medicine would expect 
that delay in seeking medical attention would have put the 
veteran's health in serious jeopardy.  38 U.S.C.A. § 1725; 
38 C.F.R. § 17.1002. 

Although the finding that there is no indication that delay 
would have been hazardous to the veteran's health is 
dispositive (since all criteria under 1725 need to be met for 
payment or reimbursement to be authorized), the Board also 
notes that it is also not established that a VA provider was 
not feasibly available to provide the treatment the veteran 
received for his right flank pain.  Similar to the finding 
pertaining to Section 1728 above, there is no indication from 
the record that it would not have been reasonable for the 
veteran to go to the VAMC emergency room to receive treatment 
for his right flank pain.  There is also no indication that 
he took the reasonably prudent course of contacting the VAMC 
to consult with medical personnel to determine whether he 
actually needed emergency room treatment at the VAMC or 
elsewhere.  38 C.F.R. § 17.1002(c). 

Given that it is not shown under section 1725 or section 1728 
and the accompanying regulations that the veteran's June 3-4, 
2005 treatment at FH was for an emergency or that VA 
facilities were not reasonably available to provide 
treatment, the preponderance of the evidence is against this 
claim and it must be denied. 


ORDER

Entitlement to payment or reimbursement for private medical 
services the veteran received at Flagler Hospital (FH) in St. 
Augustine, Florida, from June 3-4, 2005, is denied.  



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


